JUDGMENT
Tsoucalas, Judge:
On June 12, 1996, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), one issue arising from the final results of Commerce’s administrative review, entitled Tapered Roller Bearings, Finished and Unfinished, and Parts Thereof, From Japan; Final Results of Antidumping Duty Administrative Review, 57 Fed. Reg. 4,951 (1992).
On August 12, 1996, Commerce, in compliance with this Court’s remand order to recalculate the dumping margins for tapered roller bearings manufactured by NTN Bearing Corporation of America, American NTN Bearing Manufacturing Corporation and NTN Corporation without imposing the ten percent cap, filed its Final Results of Redetermination Pursuant to Court Remand, NTN Bearing Corporation of America, American NTN Bearing Mfg. Corporation, and NTN Corporation v. United States, Slip Op. 96-93 (June 12, 1996) (“Remand Results”), with this Court. Commerce having complied with this Court’s remand order, it is hereby
Ordered that the Remand Results are affirmed, and all other issues having been previously decided, it is further
Ordered that this case is dismissed.